AMENDMENT TO ARRANGEMENT AGREEMENT THIS AMENDMENT TO THE ARRANGEMENT AGREEMENT (the "Amending Agreement") is made as of May 4, 2014. B E T W E E N: 8832528 Canada Inc., a corporation existing under the laws of Canada ("Purchaser") - and - STHI Holding Corp., a corporation existing under the laws of the State of Delaware, STHI Intermediate Holding Corp., a corporation existing under the laws of the State of Delaware and Sterigenics International LLC, a limited liability company existing under the laws of the State of Delaware (collectively, "Guarantors") - and - Nordion Inc.,a corporation incorporated and existing under the laws of Canada ("Corporation"). WHEREAS Purchaser, Guarantors and Corporation are parties to an arrangement agreement made as of March 28, 2014 (the "Arrangement Agreement"); AND WHEREAS pursuant to Section 8.1 of the Arrangement Agreement, the Arrangement Agreement may be amended by mutual written agreement of the Parties; NOW THEREFORE, in consideration of the covenants and agreements herein contained, the Parties agree as follows: ARTICLE1 INTERPRETATION Section1.1Defined Terms All capitalized terms used in this Amending Agreement that are not defined in this Amending Agreement have the meanings ascribed to such terms in the Arrangement Agreement. ARTICLE2 AMENDMENTS TO THE ARRANGEMENT AGREEMENT Section2.1Definitions The defined term "Agreement" in Section 1.1 of the Arrangement Agreement is deleted in its entirety and replaced with the following: ""Agreement" means this arrangement agreement and the amending agreement to the arrangement agreement among the Parties dated May 4, 2014, as amended from time to time in accordance with Section 8.1 of this arrangement agreement." Section2.2Financing Representations and Warranties The following words shall be added (a) in paragraph (i) of the first sentence of Section 7 of Schedule D to the Arrangement Agreement following the words "an executed commitment letter", and (b) in paragraph (ii) of the first sentence of Section 7 of Schedule D to the Arrangement Agreement following the words "an executed commitment letter": ", as may be amended in accordance with Section 4.7,". ARTICLE3 AMENDMENTS TO THE PLAN OF ARRANGEMENT Section3.1Definition of Consideration The Plan of Arrangement is amended by deleting "$11.75" in the definition of "Consideration" and substituting "$12.25". Section3.2Steps to the Arrangement The Plan of Arrangement is amended by deleting "$11.75" in the last paragraph of Section 3.1 and substituting "$12.25". Section3.3Covenant The Parties agree to deliver, or cause to be delivered, a copy of the Plan of Arrangement, as amended in accordance with the terms of this Amending Agreement, to Shareholders in advance of the Meeting. ARTICLE4 CONSENT Section4.1Consent Pursuant to Section 4.7 of the Arrangement Agreement, the Corporation hereby consents to the amendments to each of the Equity Letter and the Financing Letters in the forms made available to the Corporation on the date hereof. ARTICLE5 MISCELLANEOUS Section5.1Governing Law This Amending Agreement will be governed by and interpreted and enforced in accordance with the laws of the Province of Ontario and the federal laws of Canada applicable therein. Section5.2Counterparts This Amending Agreement may be executed in any number of counterparts (including counterparts by facsimile) and all such counterparts taken together shall be deemed to constitute one and the same instrument. The Parties shall be entitled to rely upon delivery of an executed facsimile or similar executed electronic copy of this Amending Agreement, and such facsimile or similar executed electronic copy shall be legally effective to create a valid and binding agreement between the Parties. Section5.3Continued Effect of Arrangement Agreement The Arrangement Agreement, as amended by this Amending Agreement, shall continue in full force and effect. [signature page follows] -- IN WITNESS WHEREOF the Parties have executed this Amendment to Arrangement Agreement. NORDION INC. By: (Signed) S. Grant Gardiner Name: S. Grant Gardiner Title: Senior Vice President, General Counsel and Corporate Secretary By: (Signed) Corey H. Grauer Name: Corey H. Grauer Title: Authorized Signatory STHI HOLDING CORP. By: (Signed) Corey H. Grauer Name: Corey H. Grauer Title: Vice President, General Counsel and Secretary STHI INTERMEDIATE HOLDING CORP. By: (Signed) Corey H. Grauer Name: Corey H. Grauer Title: Vice President, General Counsel and Secretary STERIGENICS INTERNATIONAL LLC By: (Signed) Corey H. Grauer Name: Corey H. Grauer Title: Vice President, General Counsel and Secretary
